Citation Nr: 0414187	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for varicose veins and deep 
vein thrombosis of the left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1972 to March 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which found that new and material 
evidence had not been received and denied reopening of a 
claim for service connection for varicose veins with venous 
insufficiency and deep vein thrombosis of the left leg.  The 
veteran entered notice of disagreement with this decision in 
December 2000; the RO issued a statement of the case in 
August 2002; and the veteran entered a substantive appeal, on 
a VA Form 9, which was received in September 2002.  

In the September 2000 rating decision, the RO also denied 
reopening of a claim for service connection for Klippell-
Trenaunay-Weber Syndrome (KTWS).  The veteran entered a 
notice of disagreement with this decision in December 2000; 
the RO issued a statement of the case in August 2002; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in September 2002, thus perfecting an appeal as 
to this issue and placing the issue in appellate status 
before the Board.  At the March 2003 personal hearing at the 
RO, however, the veteran effectively withdrew the appeal on 
the issue of entitlement to service connection for KTWS.  At 
the March 2003 RO personal hearing, while represented, the 
veteran testified that she was not claiming service 
connection for KTWS; that she was seeking service connection 
only for the varicose veins disability; and she was unaware 
of having KT during service.  Based on the veteran's 
testimony, the Board finds that the veteran has withdrawn 
from appeal the issue of entitlement to service connection 
for KTWS.  See 38 C.F.R. § 20.204 (2003) (a substantive 
appeal may be "withdrawn on the record at a hearing" at any 
time before the Board promulgates a decision).  A March 2003 
supplemental statement of the case addressed the veteran's 
withdrawal of this issue, and a June 2003 representative's 
written submission did not include reopening of service 
connection for KTWS as an issue.  The effect of the veteran's 
withdrawal of the appeal on the issue of entitlement to 
service connection for KTWS is deemed a withdrawal of the 
notice of disagreement and substantive appeal.  Accordingly, 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for KTWS is not currently before the Board on 
appeal.  Notwithstanding the veteran's withdrawal of this 
issue, in an April 2004 written argument in support of claim, 
the veteran's representative included as an issue whether new 
and material evidence has been received to reopen a claim for 
service connection for KTWS.  After withdrawal of an appeal 
of an issue, a new timely notice of disagreement and 
substantive appeal are required; timeliness of an appeal is 
determined as if the appeal withdrawn had never been filed.  
38 C.F.R. § 20.204(c) (2003).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for KTWS is referred to the RO for appropriate 
consideration, including whether the veteran's 
representative's April 2004 written argument was intended as 
a new claim to reopen service connection for KTWS.  


FINDINGS OF FACT

1.  In an April 1993 RO rating decision, the RO denied 
reopening of a claim for service connection for varicose 
veins of the left leg, finding that new and material evidence 
had not been received since the prior final rating decision 
denial of service connection for varicose veins of the left 
leg; the veteran was duly notified of the decision by letter 
dated in May 1993; thereafter, the veteran did not enter a 
notice of disagreement within one year of notice of the April 
1993 rating decision.

2.  The evidence associated with the claims file subsequent 
to the April 1993 RO rating decision that is new, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for varicose veins and deep vein thrombosis of the 
left leg. 

3.  The presence of varicose veins was not noted at service 
entrance.

4.  The veteran's varicose veins of the left leg clearly and 
unmistakably pre-existed her entry into service. 

5.  The veteran's pre-existing varicose veins of the left leg 
underwent an increase in severity during service. 


CONCLUSIONS OF LAW

1.  The RO's April 1993 rating decision denying reopening of 
a claim for service connection for varicose veins of the left 
leg became final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 20.201, 20.302, 20.1103 (1992).

2.  The evidence received subsequent to the RO's April 1993 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for varicose 
veins of the left leg have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.159, 20.1105 (2003); 38 C.F.R. § 3.156(a) (2001). 

3.  Varicose veins clearly and unmistakably pre-existed 
service, and were aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(b), 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to the claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to reopen and grant the claim for service connection 
for varicose veins and deep vein thrombosis of the left leg.  
Therefore, no further development is needed on the question 
of whether new and material evidence has been received to 
reopen a claim for service connection for varicose veins and 
deep vein thrombosis of the left leg, or to address the claim 
for service connection on the merits.  

II.  New and Material Evidence to Reopen Claim 
for Service Connection for Varicose Veins

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2003).

In this case, the veteran had active duty service from August 
1972 to March 1973.  In a March 1982 rating decision, the RO 
denied service connection for varicose veins with venous 
insufficiency and history of deep vein thrombosis of the left 
leg, finding that this disorder preexisted service and was 
not aggravated by service.  

In July 1986, the RO reopened and denied the claim for 
service connection for varicose veins with venous 
insufficiency and history of deep vein thrombosis of the left 
leg, noted that the veteran was treated for a circulatory 
problem during service, reviewed private medical record 
evidence of continued disability and surgeries, then denied 
service connection for varicose veins with venous 
insufficiency and history of deep vein thrombosis of the left 
leg.  

In an April 1993 RO rating decision, the RO denied reopening 
of a claim for service connection for varicose veins of the 
left leg, finding that new and material evidence had not been 
received since the prior final rating decision denial of 
service connection for varicose veins of the left leg.  The 
veteran was duly notified of the decision by letter dated in 
May 1993.  Thereafter, the veteran did not enter a notice of 
disagreement within one year of notice of the April 1993 
rating decision.  Because the veteran did not enter a notice 
of disagreement within one year of notice of the April 1993 
rating decision, the RO's April 1993 rating decision denying 
reopening of a claim for service connection for varicose 
veins of the left leg with venous insufficiency and deep vein 
thrombosis became final.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 20.201, 20.302, 20.1103.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c) (West 2002).

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. 
§ 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When 
it is determined that new and material evidence has been 
received, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the VCAA apply 
only to a claim to reopen a finally decided claim that was 
received on or after August 29, 2001.  38 C.F.R. § 3.159(c) 
(2002).  As the veteran in this case filed her claim to 
reopen in March 2000, prior to the August 29, 2001 effective 
date for regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence at 38 C.F.R. § 3.156(a) do not apply; the 
definition of new and material evidence in effect prior to 
August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

In March 2000, the veteran again submitted an Application for 
Compensation, requesting reopening of the claim for service 
connection for varicose veins of the left leg with venous 
insufficiency and deep vein thrombosis.  In the September 
2000 rating decision on appeal, the RO determined that new 
and material evidence had not been presented to reopen a 
prior final April 1993 rating decision denial of service 
connection for varicose veins of the left leg.  Regardless of 
the actions of the RO, the Board has a legal duty to address 
the "new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been received, it 
is bound by a statutory mandate not to consider the merits of 
the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

In this case, at the time of the RO's April 1993 rating 
decision, the relevant evidence of record consisted of the 
veteran's claim forms, service medical records, VA 
hospitalization report, private treatment records, and a VA 
examination report.

Service medical records reflect that at the service entrance 
examination no varicose veins or deep vein thrombosis were 
noted.  Upon a service medical examination in June 1972, no 
vascular system disorder was noted, except a report of port 
wine stain birthmark to areas that included the left leg.  
Service medical record entries, however, reflect that in 
November 1972 the veteran reported a history of varicose 
veins since age 12, use of a support stocking since age 16, 
current complaints of left leg pain with prolonged standing, 
and a diagnosis of varicose veins of the left leg.  A 
February 1973 Medical Board Report reflects the conclusions 
of the physicians on the Medical Board that the veteran had 
chronic moderately severe venous insufficiency of the left 
leg that existed prior to service, was not caused by active 
duty service, and was not aggravated by active duty service.  
At a February 1973 service separation examination, the 
examiner noted a long history of chronic venous insufficiency 
of the left leg without symptomatic history or trauma or 
episode of thrombophlebitis; chronic complaints of pain and 
discomfort of the left leg; and a diagnosis of chronic 
moderately severe venous insufficiency of the left leg that 
existed prior to service and was not "PR."     

A July 1981 VA hospitalization report reflects a diagnosis of 
evidence of narrowing of the veins in the calves secondary to 
old thrombosis, with no evidence of pulmonary embolism.  

Private treatment records dated from 1984 reflect the 
veteran's continued multiple vascular malformations, 
angiograms, two unsuccessful vein strippings, and a 
hospitalization for a post-service left leg injury at work 
with ulceration. 

A June 1986 VA examination report reflects diagnoses of a 
recurrence of varicose veins of the left leg, a history of 
phlebitis of the left leg, and varicose ulcer. 

A private hospitalization report dated from May to June 1974 
reflects a written history of venous insufficiency of the 
left leg since age 16, which has been altered in different 
manners on two copies of the report, to reflect a history 
since age "18."  

The evidence received subsequent to the RO's April 1993 
decision includes a transcript of a personal hearing in March 
2003; private medical treatment records that reflect 
diagnoses and treatment from the late 1990s; medical 
articles; a March 2001 lay statement; and additional lay 
statements from the veteran.  

The veteran submitted additional written statements in June 
1997 that included that she grew up a "healthy" child; she 
elected not to have venous vein stripping in service; she 
underwent the venous vein stripping after service in 1976 and 
1978; that varicose veins were not a problem until she went 
into the military; that it was her mother who had the doctor 
write that she had problems at 16 years old, and did this so 
the veteran would not have to wear shorts.  

Private medical records include a history of having first 
become symptomatic for KTWS in 1972 at age 18, and reflect 
current treatment and diagnoses for left leg varicose veins 
and venous insufficiency from the late 1990s.  

Medical articles of record pertain to KTWS, and include that 
varicose veins or venous malformations are one of three 
characteristics of KTWS. 

In written submissions, the veteran indicated that she did 
not dispute a preexisting vascular problem; she was never 
treated for varicose veins prior to service; she never passed 
out from leg numbness until service; she refused varicose 
vein ligation surgery in service; she started seeing vascular 
and family physicians in 1973 after service; she had post-
service ligations in 1974 and 1976; and thereafter the 
condition progressively worsened.  A lay statement dated in 
March 2001 and signed by five people reflects the statement 
that they "have never known [the veteran] to have had any 
vascular problems before" either "1-1-72" or "8-1-72": 
what appears to have been originally written as a "1" to 
indicate the month of January 1972 also appears to have been 
written over with an "8" to reflect the month of August 
1972.  

At a personal hearing at the RO in March 2003, the veteran 
testified in relevant part that she did not have varicose 
veins prior to service; she passed out during basic training; 
and she did not have surgery in service, but during service 
she was given a prescription for support hose for the left 
leg.  

After a review of the evidence, the Board notes that the 
evidence associated with the claims file subsequent to the 
April 1993 RO rating decision consists of personal hearing 
testimony that includes additional denials of pre-service 
problems or diagnosis of varicose veins; additional written 
submissions by the veteran denying either symptoms or 
diagnosis of varicose veins prior to service entrance; lay 
evidence to the effect that the veteran did not have varicose 
veins prior to either January 1972 (prior to service) or 
August 1972 (service entrance); altered private medical 
records that reflect the veteran's history of no 
manifestation of varicose veins until age 18 (versus age 12 
or 16 as originally written in the reports); and continued 
complaints and medical treatment for the varicose veins or 
venous insufficiency.  For the purposes of determining 
whether evidence is new and material to reopen a claim, the 
Board may not weigh or attempt to reconcile conflicting 
evidence of record, including various histories of pre-
service symptoms presented by the veteran and other lay 
witnesses, including as recorded in the medical history 
portion of private and VA medical records.  

The Board finds that the lay evidence supports the veteran's 
assertion that she did not have any problems with varicose 
veins prior to service, which is new evidence and material to 
the question of whether the disability at issue was incurred 
in or aggravated during service.  Such evidence received 
subsequent to the RO's April 1993 decision is new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for varicose veins and deep 
vein thrombosis of the left leg have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. §§ 3.159, 
3.156(a), 20.1105.

III.  Service Connection for Varicose Veins of the Left Leg

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. 
§ 1111.  The presumption of soundness can be rebutted only by 
clear and unmistakable evidence that such a disability 
existed prior to service.  38 C.F.R. 
§ 3.304(b).  Service medical records show that the veteran's 
induction examination report did not "note" the presence of 
varicose veins on entry into service.  Thus, the presumption 
of sound condition arose with regard to the presence of 
varicose veins.  

The presumption of sound condition was rebutted, however, by 
clear and unmistakable evidence that the varicose veins pre-
existed service.  38 C.F.R. 
§ 3.304(b).  Service medical record entries reflect that in 
November 1972 the veteran reported a history of varicose 
veins since age 12, use of a support stocking since age 16, 
current complaints of left leg pain with prolonged standing, 
a diagnosis of varicose veins of the left leg, and a February 
1973 Medical Board Report conclusion that the veteran had 
chronic moderately severe venous insufficiency of the left 
leg that existed prior to service and was not caused by 
active duty service.  Although the veteran later contended 
otherwise, in written submissions, she at one point indicated 
that she did not dispute a preexisting vascular problem.  The 
only medical opinion evidence is to the effect that the 
veteran's varicose veins diagnosed in service pre-existed 
service entrance. 

Such a pre-existing disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Although the veteran's varicose veins of 
the left leg clearly and unmistakably pre-existed service, 
the competent medical evidence does not clearly and 
unmistakably show that the veteran's pre-existing varicose 
veins of the left leg did not increase in severity during 
service.  There is conflicting evidence on the question of 
whether the veteran's pre-existing varicose veins increased 
in severity during service.  The evidence that weighs against 
a finding of increase in service includes service medical 
record medical opinion evidence to the effect that the 
veteran's pre-existing venous insufficiency of the left leg 
was not aggravated by service (February 1973 Medical Board 
Report).  On the other hand, the evidence weighing in favor 
of a finding of increased severity during service includes 
the veteran's written submissions to the effect that the left 
leg vascular symptoms were minor prior to service, and 
increased during service; lay statements to the effect that 
the veteran did not experience "vascular problems" prior to 
service; and service medical record evidence of a diagnosis 
of chronic "moderately severe" venous insufficiency of the 
left leg (February 1973).  When the in-service finding of 
"moderately severe" venous insufficiency of the left leg is 
viewed in the context of minor pre-existing varicose vein or 
vascular symptoms of the left leg, the evidence does not 
clearly and unmistakably show that the veteran's pre-existing 
varicose veins of the left leg did not increase in severity 
during service.  For these reasons, the Board finds that 
there is no clear and unmistakable evidence to rebut the 
presumption of aggravation; therefore, the Board finds that 
the pre-existing varicose veins of the left leg 


underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Accordingly, service connection for varicose 
veins and deep vein thrombosis of the left leg is warranted.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 3.303, 3.304(b), 3.306. 


ORDER

New and material evidence has been received, and the 
veteran's claim for service connection for varicose veins and 
deep vein thrombosis of the left leg is reopened. 

Service connection for varicose veins and deep vein 
thrombosis of the left leg is granted. 


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



